 In theMatter of UNION STOCK YARDS&TRANSITCOMPANY OFCHICAGOandUNITED PACKINGHOUSE WORKERSOFAMERICA, LOCAL44,C. 1. 0.Case No. 13R-2764.Decided January 17,1915Winston, Strawn & Shaw, by Mr. Neal J. McAuliffe, ofChicago, Ill.,for the Company.Mr. Ralph Helstein,of Chicago, Ill., for the Union.Mr. Louis Co/cin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Packinghouse Workers ofAmerica,'Local 44, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representa-tion of. employees of Union Stock Yards & Transit Company-of Chi-cago, Chicago, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Gustaf B. Erickson, Trial Examiner.Said hearing was heldatChicago, Illinois, on December 12, 1944.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnion_ Stock Yards & Transit Companyis anIllinois corporationoperatingpublic stock yards at Chicago, Illinois, where it receives,handles, and cares for livestock.During 1943 the Company received10,545,095 head of stock, over 50 percent of- which was shipped to it60 N. L.R. B., No. 22.115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom points outside the State of Illinois.During thesameperiod theCompany shipped about25 percentof the livestockin its care to pointsoutside the Stateof Illinois.We find that the Companyis engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited PackinghouseWorkers of America, Local 44, is a labororganization affiliated with the Congress'of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of certain of its employees until such timeas the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESDuring 1938 or 1939 the Regional Director certified the Union asthe exclusive collective bargaining representative for all employeesof the Company employed in the livestock feed, construction, cleaning,extra, horseshoeing, horse market, and gate and watch departments,excluding supervisory employees and deputy sheriffs or special police.Since then, the Company has recognized the Union as the exclusivecollective bargaining representative of all such employees.The Unionnow seeks to enlarge the scope of its present bargaining unit by addingthereto all janitors and janitresses.The record indicates that thejanitors and janitresses may properly form a part of the larger unitpresently represented by the Union.We shall, accordingly, direct an election only among the janitorsand janitresses of the Company so that they may indicate their desiresas to whether or not they should be added to the established bargain-ing unit presently represented by the Union.2iThe Field Examiner reported that the Union submitted 19 membership applicationcards.There are 18 employees in the appropriate unit.2Matter of Armour and Company,40 N. L. R. B. 1333. UNION STOCK YARDS & TRANSIT COMPANY OF CHICAGO 117We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees of the Company in the following voting group who wereemployed during the pay-roll, period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.All janitors and janitresses of the Company, excluding supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action.In the event a majority of the employees select the Union as theirbargaining representative, they will have thereby indicated theirdesire to be merged with the employees of the Company now repre-sented by the Union.The Union requests that- it appear on the ballot as "UPWA-CIO,Local 44."The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9 of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Union StockYards & Transit Company of Chicago, Chicago, Illinois, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the di-rection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the voting groupdescribed in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by UPWA-CIO, Local 44, for the purposesof collective bargaining.